                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Jeronza Thorne,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:17-cv-00234-MOC
                                      )               3:13-cr-00293-MOC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2020 Order.

                                               June 29, 2020




        Case 3:17-cv-00234-MOC Document 33 Filed 06/29/20 Page 1 of 1
